Order, in so far as appealed from, reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, requiring plaintiff to furnish the particulars specified in item No. 7 of the notice of motion. (Aub v. Hoffman, 120 App. Div. 50; Squires v. Kissam, 121 id. 607; Pace v. Amend, 164 id. 209; Germly v. Smith, 165 id. 109; Hart v. Terri, Inc., 217 id. 717.) Particulars to be furnished within ten days from service of a copy of the order herein. Lazansky, P. J., Hagarty, Carswell, Scudder and Daws, JJ., concur.